{¶ 1} The judgment of the court of appeals is vacated, on the authority of In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, 874 N.E.2d 1177, to the extent that the court of appeals found that there was a valid waiver, and the cause is remanded to the juvenile court to consider the waiver issue in light of the totality-of-the-circumstances test set forth in In re C.S.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, Lanzinger, and Cupp, JJ., concur.
O’Donnell, J., dissents for the reasons stated in his dissenting opinion in In re C.S.